Exhibit 10.2c
2008 Award
Dear [Full Name]:
Effective August 1, 2008 you have been awarded [amount] shares of Common Stock
that is subject to restrictions and forfeiture provisions for your director
service. Here are the legal details of that award.

•   Your award (the “Award”) consists of shares of Restricted Stock, par value
$.25 per share, of Centex Corporation (the “Company”). It is being made under
the Centex Corporation 2003 Equity Incentive Plan (the “Plan”).   •   The
restrictions in the Plan and this Award terminate on August 1, 2011, unless they
end at an earlier time as described in the Plan or this Award. The date that the
restrictions terminate is called the “Lapse Date.” The shares of Restricted
Stock will be freely transferable on the day after the Lapse Date. You will
forfeit your shares if, before the Lapse Date, (i) you cease to be a director
for any reason or (ii) you engage in, or have an interest (as stockholder,
director, officer, employee, agent, partner or otherwise) in, any entity that
engages in any business activity in the United States that the Company or any of
its Affiliates is engaged at any time from the date of this Award to the date
you cease to be a director. The restriction in clause (ii) of this paragraph
does not apply if you own 1% or less of any class of equity securities of a
publicly traded entity, or if your participation or interest in a business
activity results in annual revenues to you or that entity of $500,000 or less.  
•   The restrictions in the Plan and this Award terminate immediately (i) upon
your Retirement (as defined below), (ii) if there is a Change in Control of the
Company, or (iii) if you die or incur a Disability. “Retirement” means your
Retirement (as defined in the Plan) (A) at the end of your current term as
director if you cannot stand for re-election because you have reached the age of
70, or (B) from the Board with the consent of a majority of the other directors.
Whether you have suffered a Disability will be determined by the Committee. In
the event of your death, your shares will be transferred pursuant to your will
or the laws of descent and distribution and the recipients will have all rights
to the shares of Restricted Stock.   •   This Award is subject to the Plan, and
the Plan will govern if there is any inconsistency between the Plan and this
Award. If you need a copy of the Plan, the Law Department can provide one. The
provisions of the Plan are also provisions of this Award, and all terms,
provisions and, except as otherwise defined in this Award, the definitions set
forth in the Plan are incorporated in this Award and made a part of this Award
for all purposes. Capitalized terms used but not defined in this Award will have
the meanings assigned to such terms in the Plan.   •   This Award has been
signed by the Company and delivered to you, and (when you sign below) has been
accepted by you effective as of August 1, 2008.

         
ACCEPTED BY GRANTEE
  CENTEX CORPORATION    
 
       


 
[Full Name]
  /s/ Timothy R. Eller
 
Timothy R. Eller    
 
  Chairman & Chief Executive Officer    

